Order entered May 1, 2015




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00999-CR

                             JACKY SCOTT GARRETT, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-81797-2012

                                                 ORDER
        On February 18, 2015, this Court ordered Jan Dugger, official court reporter of the 296th

Judicial District Court, to file the complete reporter’s record, including all exhibits, by April 1,

2015. To date, Ms. Dugger has neither filed the reporter’s record nor communicated with the

Court regarding the status of the record.

        Accordingly, we ORDER Jan Dugger, official court reporter of the 296th Judicial

District Court, to file the complete reporter’s record, including all exhibits admitted into

evidence, by 4:00 p.m. on MONDAY, MAY 11, 2015. If the record, including all exhibits is

not filed by the date and time specified, we will order that Jan Dugger not sit as a court reporter

until she has filed the record in this appeal.
        We DIRECT the Clerk to send copies of this order to the Honorable John Roach, Jr.,

Presiding Judge, 296th Judicial District Court; the Honorable Ray Wheless, Presiding Judge,

366th Judicial District Court; Jan Dugger, official court reporter, 296th Judicial District Court,

and to counsel for all parties.

                                                    /s/     LANA MYERS
                                                            JUSTICE